On April 2,1997, it was the sentence and judgment of this court as follows: 1. The court finds the defendant guilty under Count 1 of Driving Under the Influence of Alcohol, Fourth or subsequent offense, a felony, in violation of Section 61-8-401, MCA. 2. Under Count 1 for the offense of Driving Under the Influence, Fourth or Subsequent Offense, a Felony, the defendant is committed to the Department of Corrections for a period of eight (8) years. The sentences imposed under all counts shall be served concurrently. 3. Three years of this sentence shall be suspended upon conditions as stated in the April 2, 1997 judgment. 4. The court finds the defendant guilty under Count 2 of Driving While Privilege is Suspended or Revoked, a Misdemeanor, in violation of Section 61-5-212, MCA. 5. For the offense of Driving While Suspended or Revoked, the defendant shall serve a period of 94 days in the Gallatin County Detention Center and shall receive credit for time previously served. The defendant shall pay an administrative fee in the amount of $15. 6. The court finds the defendant guilty under Count 5 of Reckless Driving, a Misdemeanor, in violation of Section 61-8-301(l)(b), MCA. 7. For the offense of Reckless Driving the defendant shall serve a period of 94 days in the Gallatin County Detention Center and shall receive credit for time previously served. The defendant shall pay a fine in the amount of $300 and an administrative fee in the amount of $15. 8. The defendant shall work out a payment agreement with his supervising officer with the Department. If the defendant is in default on any financial obligation ordered by the court, and has failed to make a good faith effort to pay the money in full or make payments as agreed, the court may, after hearing, order the defendant to serve from one (1) to five (5) additional days in jail for each occurrence of default.
*84DATED this 11th day of September, 1997.
On August 21, 1997, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and proceeded Pro Se. The state was not represented.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 17 of the Rules of the Sentence Review Division provides: "The sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive." (Section 45-18-904(3), MCA.) The Division firids that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence shall be affirmed.
Done in open Court this 21st day of August, 1997.
Chairman, Hon. Jeffrey M. Sherlock, Member, Hon.- Richard Phillips ' and Alternate Member, Hon. Jeff Langton.
The Sentence Review Board wishes to thank Bryon Karpyak for representing himself in this matter.